 In the Matter of HOLLYWOOD CITIZEN-NEWS(CITIZEN-NEWS COMPANY,A CORPORATION)andLosANGELES NEWSPAPER GUILD, CIOCase No..'1-R--3055.Decided April 16, 1,946O'Melveny and Myers,byMr. Deane F. Johnson,of Los Angeles,Calif., for the Company.Katz, Gallagher, and Margolis,byMr. Milton S. Tyre,of LosAngeles, Calif.;Messrs. J. G. GladsonandRobert Mellicoat,of LosAngeles, Calif., for the Guild.Miss Helen Hart,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Los Angeles Newspaper Guild, CIO,-herein called the Guild, alleging that a question affecting commercehad arisen concerning the representation of employees of HollywoodCitizen-News (Citizen-News Company, a corporation), Hollywood,California, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice before.David Aaron, Trial Examiner. The hearing was held at Los Angeles,California, on October 10, 1945.The Company and the Guildappeared and participated.All parties were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to intro-duce evidence bearing on the issues.The Trial Examiner's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.At the hearing, the Company moved to dismiss the Guild'spetition because of the inappropriateness of the unit sought.TheTrial Examiner referred the motion to the Board. For reasons statedin Section IV,infra,the motion is denied.All parties were affordedan opportunity to file briefs with the Board.67 N. L R. B., No. 51.363 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case,' the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMP ANYThe Citizen-News Company, a California corporation,located inHollywood, California, is engaged in publishing a daily newspaper,The Hollywood Citizen-News;a weekly newspapercirculating free,The Advertizer;and is also engaged in commercial printing and inthe operation of a retail stationery store.The Hollywood Citizen-Newshas a circulation of 29,000, and 2 percent of the total copiesprinted is shipped outside the State of California.Both the Asso-ciated Press and the United Press maintain teletype machines at theCompany's offices and about 15 percent of the reading matter inTheHollywood Citizen-Newsis collected outside of Californiaand trans-mitted to the Company by these news services ; about 12 percent of thereadingmaterialin this paper is furnished by numerous syndicatedservices originating outside of California; about 121/2 percent ofthe advertising revenue, which comprises about 51/2 percent of thetotal revenue, is derived from sources outside the State.The news-print is bought by the Company in British Columbia, Canada, at therate of 187 tons per month.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe Los Angeles Newspaper Guild is a labor organization, affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Company.III.THE QUESTION CONCERNINGREPRESENTATIONThe Company has refused to grant recognition to the Guild as theexclusive bargaining representative of certain of its employees untilthe Guild has been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Guild represents a substantial number of em-ployees within the unit alleged to be appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.Subsequent to the hearing, the parties filed with the Boaid a stipulation,which theyagreed to incorporate into the record concerning certain positions in the circulationdivisionThe stipulation is hereby made part of the record2The Field Examiner reported that the Guild submitted 21 membership applicationsand that there are approximately 32 employees in the alleged appropriate unit. HOLLYWOOD CITIZEN-NEWSIV.THE APPROPRIATE UNIT365The Guild contends that the following unit is appropriate :all cir-culation department employees of the Company, includingcircula-tion office workers, district managers, and circulation agents, but ex-cluding mailers ,3 newsboys,' the circulation manager, the circulationdirector,and allother employees of the commercial department .5 Inthe alternative, the Guild proposes a unit of all circulation agentsand districtmanagers.The Company opposes the establishment ofeither unit, contending that the only appropriateunit is the entirecommercial department.The Company stresses the patternof organ-ization in the newspaper industry to supportitsposition.The Company is divided generally into 3 major departments, fol-lowing the practice in similar companies: the editorial,commercial,and mechanical departments."The commercial department occupiesthe first floor of the Company's building and all activities relating toadvertising, circulation, promotion, generaloffice, and fiscal affairsare carried on in the commercial department.The first floor,in gen-eral, consists of 1 large room with partitions setting apart the officesof executives, telephone operators, cashiers, auditors, and circulationagents, and district managers.In the circulation division, there areabout 15 circulation agents, 9 district managers, 2 bookkeepers, 2 secre-taries, 5 clerks, a messenger boy, and usually a spotter.7The com-mercial department has the additional job categories of cashier, dis-play copy-desk man, statistician, display salesman, phone operator,collector, and collection supervisor.All employees in the commercialdepartment are hired by the business manager after consultation withthe head of the particular division in which the man is to be employed.Discharges throughout the whole department are affected by the sameprocedure.Transfers from 1 division of the department to anotherare possible if not frequent.Promotions within the commercial de-partment are posted and are open to all employees regardless of thedivision in which they work.Salary rates and hours worked by allemployees in the circulation division with the exception of circulationagents do not differ from those in other divisions of the commercialdepartment. In addition, all employees within the commercial depart-ment are covered by group life insurance and hospitalization service.8'The Guild and the Company agree thatmailersare not a part of thecirculationdepartment,4The record does notreveal thedepartmentof which thenewsboysare a part5 As set forth later, the circulation department is a division within thecommercialdepartment.Throughout the record,circulation is referred to as a department withinthe commercial department.However, the Company,in itsbrief, states that circula-tion is a division;therefore,we shall hereafter,for thepurpose of clarity, refer tocirculation as such9 Since 1938,the Guild,under writtencontracts with the Company,has bargained forall employeesin the editorial department7At thepresent time,this position is not filled8The record is not clear as to whether circulation agents are participants in the grouplife insurance plan. 366DECISIONS OF NA'1IONAL LABOR RELATIONS BOARDFrom the categories listed above,it appears that there is little differ-ence between the type of position offered in the circulation divisionand the type found in other divisions of the commercial department.As we have indicated on other occasions,the work of all employeeswithin the commercial departmentishighlyinterdependent andcoordinated.9Circulation agents and district managers have the responsibility ofsupervising the delivery of the Conrpauny's newspapers to its sub-scribers.Theycompute the number of newspapers needed daily intheir respective districts,submitting this report to the circulationdivision; they deliver the papers to the homes of the newsboys orsome other convenient delivery point,and supervise the collection ofmoney.They inform carriers of changes in subscriptions,and, ingeneral, perform all duties necessary to insure efficient distribution.Because of the nature of their work, they spend a large percent oftheir time outside the newspaper office and they work longer hoursthan other employees of the Company.The circulation agents buyoutright all papers sold by them and assume all risks regardingcollection of money.They receive no salary but are compensatedby the amount by which their collect;ons exceed expenses.The dis-trict managers,in contrast,do not assume financial risks and are paida weekly salary by the Company. In all other instances,the dutiesand responsibilities of agents and managers are the same.Both circulation agents and district managersexercise considerablecontrol over the work of newsboys in their respective districts. In theordinary course of their business, they have the authority and powerto hire and fire newsboys.Thisauthority is subject to review bymanagement and occasionally management exercises thisright.Whilewe are cognizant of the fact that the organization in the newspaperindustry has tended to be along departmental lines,following thethree major departments of a newspaper office, under similar circum-stances we have found a smaller unit of supervisory employees to beappropriate.10In view of the fact that agents anti managers in theinstant proceeding possess supervisory powers over newsboys, theywould necessarily be placed in a unit separate from other employees,if they are to be represented.'Therefore,we are of the opinionthat circulation agents and district managers may properly constitutea separate unit.We find that circulation agents and district managers in the cir-culation division of the Company constitute a unit appropriate for°Matter of Triangle Publications,Inc, 45 N.LR B 408, and"tatter of News Syndi-cateCompany, Inc,4 N.L. R. B. 1071.10Matter of Seattle Times Company,47 NL R B 811Matterof Packard Motor Car Company.61 N L R, B 4hatterof T. A Young SolingWareCorporation,65 N. L.R. B 298, andMatterof Jonee &Laughlin Steel Corporation,66 N. L.R B. 386 HOLLYWOOD CITIZEN-NEWS367the purposes of collective bargaining within the meaning of Section9 (b) of the Act.1THE DETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLaborRelationsBoard by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelationsBoard Rules and Regulations-Series 3, as amended, itis herebyDIRECTED that, as part of the investigationto ascertainrepresent-atives for the purposes of collective bargaining with HollywoodCitizen-News (Citizen-News Company, a corporation), Hollywood,California, an election by secret ballot shall be conductedas early aspossible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Direc-tor for the Twenty-first Region, acting in thismatter asagent forthe National Labor Relations Board, and subject to Article III, Sec-tions 10 and 11, of said Rules andRegulations,among employees inthe unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-roll period because they were ill or on vacation or temporarily laidoff, and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding thoseemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, todetermine whether or not they desire to be represented by Los An-geles Newspaper Guild, affiliated with the CIO, for the purposes ofcollective bargaining.MR.GERARDD.REILLY, dissenting :It seemsto be reasonablycertain, andthe majority finds, that theemployees involved here have genuine supervisory authority.There-fore, I am constrainedto dissent in this case for the reasons set forthinmy dissentingopinions inMatter of Packard Motor Car Com-pany12andMatter of Jones{Laughlin Steel Coppopation.1361 N I. It B 4366 N L R B 386